       Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 BRABO INTERNATIONAL                              §
 GROUP, INC.                                      §
     Plaintiff,                                   §
                                                  §
 v.                                               §    CIVIL ACTION NO. 5:19-CV-00066
                                                  §                JURY
 UNITED FIRE & CASUALTY                           §
 COMPANY                                          §
      Defendant.                                  §

         PLAINTIFF BRABO INTERNATIONAL GROUP INC.’S RESPONSE TO
      DEFENDANT’S OPPOSED MOTION TO EXCLUDE OR LIMIT TESTIMONY OF
                      PLAINTIFF’S EXPERT WITNESSES

        Plaintiff BRABO INTERNATIONAL GROUP INC. (“Plaintiff” or “Brabo”) files this

response to Defendant UNITED FIRE & CASUALTY COMPANY’s (“Defendant” or “UF”)

Opposed Motion to Exclude or Limit Testimony of Plainitff’s Expert Witnesses (Dkt. No. 64) (the

“Motion”) as follows:

                                 SUMMARY OF THE ARGUMENT

        This is a first-party commercial property insurance dispute. Defendant has taken a shotgun

approach in the Motion of throwing everything against the wall to see what sticks, essentially

asking for the entry of a directed verdict against Brabo. UF first asks the Court to strike or limit

the opinions of every fact witness Plaintiff disclosed who may potentially offer testimony which

the Court considers an “expert” opinion, including third-party witnesses who have performed

repairs to the roofs that were identified out of an abundance of caution. Specifically, any argument

that Plaintiff’s disclosures as to Cord Largo and Stolk Labs in particular are so deficient so as to

justify the exclusion of any potential expert testimony from these witnesses is laid to waste by

various expert reports they produced to UF prior to litigation. UF then uses its own refusal to

compensate both Doug Stolk and David Stolk as an excuse to now preclude them from testifying.

                                                 1
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 2 of 26




       Finally, UF seeks to exclude Brabo’s duly designated causation and damages retained

experts, even though similar arguments related to Tom Irmiter have previously been rejected by

this Court. Defendant’s misplaced arguments are not the proper subject of a motion to exclude, and

Defendant offers no legitimate legal basis under any relevant authority to exclude them. Tom

Irmiter (“Irmiter”) and Brian Johnson (“Johnson”) are impeccably qualified experts who (1) have

testified many times on these very issues (cause and extent of storm damages to buildings) in state

and federal courts, (2) inspected the Properties at issue and prepared exhaustive, comprehensive,

and data-driven reports reflecting their findings, and (3) can offer testimony that will undoubtedly

aid the jury in assessing liability and damages at trial.

       Brabo would incorporate its arguments and facts separately established in its response to

UF’s motion for summary judgment, as the Court finds necessary when considering the context of

UF’s arguments in this Motion.

                                   ARGUMENT AND AUTHORITIES

   A. Under the relevant standards for admissibility of expert testimony under the Federal
      Rules, exclusion of experts is the exception rather than the rule.

       Under the Federal Rules of Civil Procedure, the following disclosures are required of a

retained expert witness:

         (i)     a complete statement of all opinions the witness will express and the basis and
                 reasons for them;
         (ii)    the facts or data considered by the witness in forming them;
         (iii)   any exhibits that will be used to summarize or support them;
         (iv)    the witness’s qualifications, including a list of all publications authored in the
                 previous 10 years;
         (v)     a list of all other cases in which, during the previous 4 years, the witness
                 testified as an expert at trial or by deposition;
         (vi)    and a statement of the compensation paid for the study and testimony in the case.

FED. R. CIV. P. 26(a)(2)(B). The rules for the disclosure of non-retained expert witnesses, on the

other hand, are far more lenient, requiring only a statement of the subject matter and a summary of


                                                   2
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 3 of 26




the expected facts and opinions of which the expert will testify. According to the 2010 Advisory

Committee Notes to Rule 26(a), this burden for disclosing non-retained experts is “considerably

less extensive than the report required by Rule 26(a)(2)(B)” for retained expert witnesses. The

comments further state that “[c]ourts must take care against requiring undue detail, keeping in mind

that these witnesses have not been specially retained and may not be as responsive to counsel.”

Tolan v. Cotton, No. 09-1324, 2015 WL 5332171, at *5 (S.D. Tex. Sept. 14, 2015) (Harmon, J.)

(citing the Advisory Committee’s Note). In accordance with this Rule and the Court’s Scheduling

Order, Plaintiff designated both its retained experts and a variety of non-retained expert witnesses

on February 21, 2020 (Dkt. 19).

       The admissibility of expert testimony in federal courts is governed primarily by Federal

Rules of Evidence 702, 703 and 704. Rule 702 provides that an expert must be qualified and the

testimony be relevant and reliable. FED. R. EVID. 702. Significantly, as it relates to Defendant’s

concern that some of Brabo’s experts relied on work product or expert reports prepared by others,

Rule 703 provides as follows:

             An expert may base an opinion on facts or data in the case that the
             expert has been made aware of or personally observed. If experts in
             the particular field would reasonably rely on those kinds of facts or
             data in forming an opinion on the subject, they need not be
             admissible for the opinion to be admitted. But if the facts or data
             would otherwise be inadmissible, the proponent of the opinion may
             disclose them to the jury only if their probative value in helping the jury
             evaluate the opinion substantially outweighs their prejudicial effect.

FED. R. EVID. 703 (emphasis added). Finally, Rule 704 provides that “[a]n opinion is not

objectionable because it embraces an ultimate issue.” FED. R. EVID. 704. The court's inquiry into an

expert is a flexible one, focusing on multiple factors. Daubert v. Merrell Dow Pharms., 509 U.S.

579, 594 (1993). Trial courts are afforded wide discretion when evaluating the admissibility of expert

testimony. Hamling v. United States, 418 U.S. 87, 94 (1974).


                                                  3
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 4 of 26




        If an expert is timely disclosed, the expert is admissible if it meets the standard set out in

the Federal Rules of Evidence. Rule 702 recognizes five bases for qualifying an expert, and courts

recognize that meeting one of the five criteria is sufficient: “knowledge, skill, experience,

training, or education.” FED. R. EVID. 702; Lavespere v. Niagara Machine & Tool Works, Inc.,

910 F.2d 167, 176 (5th Cir. 1990). The degree of qualification required “is only that necessary to

insure that the witness’s testimony ‘assist’ the trier of fact,” which means the testimony helps the

jury understand an issue. Salinas v. State Farm Fire & Cas. Co., No. B-10-194, 2012 U.S. Dist.

Lexis 153962, at *9 (S.D. Tex. Feb. 23, 2012). “If a witness has general expertise in a broad

subject but is not a specialist in the specific aspect of that subject that is pertinent in the case, most

courts have concluded that general knowledge of a subject can be sufficient in such a case to

qualify the witness as an expert in a specialized field.” Id. at *10 (citing Huval v. Offshore

Pipelines, Inc., 86 F.3d 454, 457–458 (5th Cir. 1996)).

        Additionally, “[t]he test of reliability is necessarily a flexible one.” Eagle Oil & Gas Co.

Travelers Prop. Cas. Co. of Am., No. 7:12-cv-00133-O, 2014 U.S. Dist. LEXIS 103537, at *9–

10 (N.D. Tex. July 30, 2014). The non-exclusive list of factors for a court to consider under

Daubert include the following: whether it (1) can be and has been tested; (2) has been subjected

to peer review and publication; (3) has a high known or potential rate of error and standards

controlling its operation; and (4) is generally accepted within the relevant scientific or technical

community. Vargas v. Lee, 317 F.3d 498, 500 (5th Cir. 2003) (citing Daubert, 509 U.S. at 593–

94). However, when an expert’s opinions are based in large part on their experience in the field,

the Daubert factors “are not pertinent” to determining reliability; rather, a court may find that

the expert’s experience and education form a reliable basis for their opinions. Salinas, 2012 U.S.

Dist. Lexis 153962, at *18.

        Given the broad spectrum of expert testimony that will assist the trier of fact in

                                                     4
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 5 of 26




understanding the case, courts recognize that “the rejection of expert testimony is the exception

rather than the rule.” Eagle Oil & Gas Co., 2014 U.S. Dist. LEXIS at *10 (citing FED. R. EVID.

702, adv. comm. notes (2000)). Rather than simply excluding expert testimony, the “traditional

and appropriate means” of attacking a party’s evidence include “vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof.” Id. (citing

Daubert, 509 U.S. at 596)). Here, Defendant fails to carry its burden in proving that Brabo’s

disclosures in its original expert designation and subsequent amended disclosures under Rule

26(a) (Dkt. 64-13) were so inadequate as to preclude all of Brabo’s non-retained experts from

testifying and that Brabo’s building consultant and engineering experts should be struck from

testifying. In fact, the record demonstrates otherwise.

       B. The Court should deny UF’s Effort to Exclude or Limit Plaintiff’s Non-Retained
       Expert Witnesses, unless voluntarily limited by Brabo herein.

       -   Plaintiff’s Representatives/IGA Construction/Armando Garcia/Oralla
           Rodriguez

       Defendant seeks to exclude these non-retained expert witnesses designated by Plaintiff,

claiming that Plaintiff’s disclosures are inadequate. (Dkt. 64 ¶¶ 16-20) Except for IGA

Construction (“IGA”), Brabo concedes its disclosures are insufficient and Plaintiff will not call

any of these fact witnesses at trial with the intent to offer “expert” testimony. Brabo’s designation

of these witnesses were merely out of an abundance of caution. However, Brabo’s disclosure of

IGA was sufficient to place UF on notice of the possibility that, if subpoenaed to trial, an IGA

representative may offer an opinion on the adequacy of any pre- or post-Storm repairs IGA

performed, including the sufficiency of any general maintenance IGA may have performed at the

Properties over some time period. (Dkt. No. 19 at 11.). While testimony of this nature likely does

not even qualify as “expert” opinion, Brabo would request the Court reserve ruling on eliminating

any ability of IGA to provide “expert” testimony until any IGA witness is actually called to trial,

                                                 5
      Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 6 of 26




where the Court will have the appropriate context to carefully evaluate whether specific “expert”

testimony may fall outside Brabo’s disclosures.

        -    Cord Largo, Underpaid Claim (“UPC”)

        Defendant seeks to exclude this non-retained expert witness designated by Plaintiff, again

claiming that Plaintiff’s disclosures are inadequate. (Dkt. 64 ¶¶ 22-23). UF then claims Cord Largo

(“Largo”) is unqualified to offer opinions about whether hail or wind from the Storm caused

damage to the Properties. Id. at ¶¶ 24-26. Grasping at straws, UF lastly seeks to prevent any witness

from testifying about the “existence or substance” or even relying on the various weather data and

leak reports produced by UPC in its role as Plaintiff’s licensed Texas public adjuster. Id. at ¶¶27-

31.

        As adequately referenced within Brabo’s disclosures for UPC, Brabo provided UF with

detailed Leak Reports, estimates and weather data as part of UPC’s effort to adjust this claim for

the Defendant 1—it is undisputed that all these documents were attached to Plaintiff’s 542A notice

letter on January 3, 2019. (Dkt. 1 ¶ 27). In other words, the very work product from UPC that

Defendant argues has not been adequately disclosed were provided to Defendant before this

lawsuit was filed. Largo is a licensed Texas public adjuster who owns UPC—his only role was to

assist Brabo in presenting its insurance claim and helping Brabo investigate its own loss, since UF

wholly failed to do so. Brabo’s disclosure of UPC also references “the allegations contained in

Plaintiff’s live Complaint,” (Dkt. 64 ¶ 22) which contains additional information regarding Largo’s

involvement on the claim. (Dkt. 1 ¶¶ 13-15) Brabo’s disclosures, Plaintiff’s Complaint, and the

underlying documents and reports provided to UF pre-suit all provide ample notice of what Largo




1
 Because Brabo had still not received a decision on the Claim by June 15, 2018, despite Brabo’s repeated pleas for
Peden to act, Brabo was forced to retain a licensed public adjuster at its own expense.

                                                        6
      Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 7 of 26




would be expected to opine on and the underlying facts Largo relied on to form those opinions. 2

As such, Brabo’s disclosure of Largo more than complied with Rule 26(a)(2)(c).

         Next, Defendant argues that Largo’s opinion on the causation of damage to the properties,

the dates on which the damage occurred, the extent of the damage, as well as the estimates

reflecting the cost to repair said damages should be excluded because Largo is unqualified to opine

on these matters. While the record demonstrates that Largo’s education, experience and training

qualify him to opine on all these issues, Plaintiff will refrain from offering Largo to provide expert

opinions on (i) the date of the hail dimples which he marked across the roofs, (ii) the cost to repair

the damages he identified, and (iii) that the roofs need to be replaced as a result of the Storm.

However, Largo is certainly qualified to offer opinions on the size of hail that was reported during

the Storm in the area (based on both his personal observations and weather data he sourced and

reviewed), the wind speeds reported in the area (based on the weather data he sourced and

reviewed), and that the leaks he observed to the interiors of the Properties were a result of the

Storm. (Dkt. 64-4 at 32:16-25, 33:8-19, 67:20-68:12). 3

         Defendant also wishes to exclude the Leak Reports and Storm Data (Dkt. 64-5) that UPC

produced to UF for Plaintiff’s properties on the sole ground that this information was not

personally prepared by Largo. 4 As an aside, UF’s specific basis for challenging several of Largo’s



2
 Largo was questioned at length during his deposition about all of these documents. Counsel for UF had no difficulty
understanding exactly what Brabo meant when it disclosed Largo as providing, in part, “leak detection services to
plaintiff.” (Dkt. 64-4 at 47:10-48:10).
3
  Largo has worked as a licensed public adjuster for over seven years. (Dkt. 64-4 at 62:23-4). His position as a licensed
adjuster permits him to adjust claims for insureds by identifying storm-related covered damage, and he has been
trained on damage causation analysis. Id. at 63:5-64:5, 64:20-65:7. Prior to working as a public adjuster, Largo worked
in construction, during which time he was tasked to complete inspections of storm-related damage and prepare damage
estimates. Id. at 64:12-17. He has evaluated and assisted hundreds of commercial insureds in the adjustment of their
first-party property insurance claims. Id. at 68:2-6.
4
  UF’s argument that Irmiter and Johnson based their findings of new leaks solely on the Leak Reports is simply not
true, as discussed infra. As any expert would do in this field, Irmiter and Johnson analyzed the leak reports and weather
data procured by UPC, in conjunction with their own weather data from NOAA and tenant interviews.

                                                           7
      Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 8 of 26




opinions is unclear; especially here, where UF seeks to exclude the entire existence of these

documents and any opinions stemming from them. Neither Brabo nor the Court should be forced

to guess the basis for any of UF’s generic challenges. If UF takes issue with his methodology,

Defendant neither instructs the Court on any “standard” industry methodology nor do they suggest

an appropriate standard methodology to the Court – they simply expect this Court to take their

word on the subject that UPC prepared these reports incorrectly.

        Largo hired an independent contractor named Ezekiel Otavera to inspect the properties in

question, as well as to produce comprehensive Leak Reports for each property that correlated each

new leak location with an area on the roof—some evidence of functional damage. (Dkt. 64-4 at

27:22-25, 28:13-16, 69:11-70:15, 76:3-77:3, 80:2-9). 5 Mr. Otavero was trained by a licensed Texas

engineer to conduct these very types of inspections. Id. at 29:3-13. Mr. Otavero was acting under

Largo’s direction, was being paid by Largo, and Largo independently reviewed and signed off on

the reports and data that Mr. Otavero was tasked to prepare. Id. at 66:2-6, 66:2-67:8, 71:1-6.

        Indeed, Largo separately identified a variety of new or worsened leaks and took photos of

them, having been on multiple inspections and conducting interviews of Blanca Moore and other

tenants regarding the interior leaks and/or water streaks. Id. at 42:1-8, 48:3-10, 51:9-21, 52:3-11,

58:8-15, 59:7-15, 60:5-11, 61:1-14. That Largo did not personally prepare the Leak Reports or

gather weather data is completely irrelevant. It is a black letter principle that an expert may rely

upon work and or tests performed by someone else – even of a nature in which the expert does not

have expertise. FED. R. EVID. 703. UF points this Court to no authority suggesting that a qualified

expert cannot rely on a trained independent contractor (who is being compensated by the expert)


5
 Mr. Otavera went on a tour of the properties with Blanca Moore (Brabo’s property manager of 14 years) on or about
August 8, 2018 to establish a leak chronology by relying on Ms. Moore’s personal historical observations and that of
her tenants. They “took every effort to try and only identify newly observed leaks, which were the majority of them,
and also any older/smaller leaks that may have significantly worsened by the Storm.” (Ex. 1 Declaration of Blanca
Moore at ¶ 11).

                                                         8
        Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 9 of 26




to assist them with their work product—because this arrangement is extremely common among

adjusters when reaching causation determinations on coverage issues in the property insurance

industry.

           As a Texas licensed public insurance adjuster, Largo is authorized to adjust all types of

property claims, real and personal, just like any adjuster that works for an insurance company. 6 It

is common knowledge that the main job function of an insurance adjuster, whether retained by an

aggrieved insured or regularly employed by an insurer, is to determine both the extent of a claimed

loss and the cause of that loss. 7 Those adjusters who are regularly employed by insurance

companies opine on causation in every claim they adjust. When a loss-event occurs, it is the

insurance adjuster who goes to the scene to investigate by examining the physical damage and

interviewing any relevant witnesses. After gathering all the relevant information, it is the adjuster

who makes recommendations to the insurance company as to whether the loss was caused by

something that was covered under the policy (which recommendation is usually accepted by the

in-house adjuster).

           Though not authoritative on evidentiary issues, Texas law is still persuasive. In Patel v.

Nautilus Ins. Co., the court found that the testimony of a claims adjuster who made a causation

determination regarding damage to the insured’s property was admissible as expert testimony. 8

Because the adjuster’s testimony was based on his training and experience, and the adjuster

supported his opinion with ample objective data by referring repeatedly to photographic evidence


6
    See TEX. INS. CODE § 4102.101 (describing the general authority vested in adjusters by the State of Texas).
7
  “Successful claims representatives . . . determine liability to assess how the insurance coverage will respond [and] .
. . must also gather and evaluate facts about the damages to determine the value of the claim.” James J. Markham et
al., The Claims Environment (1st ed. 1993); see also Palm Bay Yacht Club Condo. Ass’n, Inc. v. QBE Ins. Corp., 2012
WL 1345317, *6–9 (S.D. Fla. Apr. 18, 2012) (“Determining whether the damaged property should be repaired or
replaced is subsumed in the process of adjusting a claim . . . Part of adjusting a claim is determining the cause of the
damage.”).
8
    Patel v. Nautilus Ins. Co., 2011 WL 345967, *6 (Tex. App.--Corpus Christi Jan. 28, 2011, pet. denied).

                                                            9
    Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 10 of 26




regarding the physical conditions of the building, the court refused to accept an argument that his

opinion on causation was speculative, conclusory, and based on unfounded assumptions. As noted

earlier, Largo took dozens of photographs of leaks throughout the interiors.

       Largo’s actions are also in line with the causation expert in Broussard who “considered

and ruled out other causes for the initial damage to the Broussards’ home by evaluating data . . .

and eyewitness testimony. He also based his conclusions on physical evidence left on the

Broussards’ property.” Broussard v. State Farm Fire & Cas. Co., 523 F.3d 618, 631 (5th Cir.

2008). Largo interviewed the property manager and a variety of tenants when taking his photos

and identifying new interior damage. (Dkt. 64-4 at 42:1-8, 48:3-10, 51:9-21, 52:3-11, 58:8-15,

59:7-15, 60:5-11, 61:1-14). While UF’s challenge to the reliability of the Leak Reports should be

summarily rejected based on the arguments raised above, the testimony from one of the tenants at

the Auburn location truly lays UF’s position to waste. Ms. Romo recalled walking through the

Auburn property where she identified a variety of new leaks. When shown photos from the Leak

Report, she testified that virtually all of them represented new damage since May 21, 2017. (See

Ex. 2, Deposition of Belinda Romo at 84:2-85:8, 86:23-88:21, 89:6-16, 90:24-91:8, 93:14-95:9).

       “[T]he heart of Daubert is relevance and reliability. As long as some reasonable indication

of qualifications is adduced, the court may admit the evidence without abdicating its gate-keeping

function. After that, qualifications become an issue for the trier of fact rather than for the court in

its gatekeeping capacity.” Rushing v. Kansas City Southern Ry. Co., 185 F.3d 496, 507 (5th Cir.

1999). The critical point of the reliability inquiry “is to make certain that an expert, whether basing

testimony upon professional studies or personal experience, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho

Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999).

       In reality, the Motion challenges Largo’s conclusions and the weight that should be given

                                                  10
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 11 of 26




thereto, not the reliability or methodology of the leak reports and weather data procured for UPC.

The Motion takes no issue, nor could it, with Largo qualifications to discuss his role in the claim

process or data procured at both Largo’s expense and request. As such, Largo should be permitted

to offer testimony on (i) a discussion of the Storm Data gathered for UPC and presented to

Defendant, (ii) a discussion of the Leak Reports and to establish a foundation for what they identify

in the interiors of the Properties as being a result of the Storm, 9 and (iii) a timetable of his

involvement in the adjustment of this claim, including his dealings with Patrick Peden of UF.

        While offering testimony on some of these subjects may not even qualify as “expert”

opinions, if the Court is not inclined to outright reject Defendant’s request to completely exclude

UPC’s work product, Brabo would again respectfully request the Court reserve ruling on

eliminating the ability of Largo to offer “expert” testimony (and especially defer any ruling

prohibiting Brabo’s other experts from relying on UPC’s work product) until Largo is actually

called to trial, where the Court will have the appropriate context to carefully evaluate the relevance

and the significant prejudice to Plaintiff of foreclosing certain testimony.

        -    Marcos Neri, Integrated Roofing

        Plaintiff will agree to limit Neri’s testimony to that of a fact witness only, which includes

any roof repairs Integrated performed on the properties post-Storm, the removal of panels and

personal delivery of those panels to Stolk Labs per their protocol, appropriate repair methods and

maintenance on these types of metal roofs, his dealings with Patrick Peden and UF on this claim

and others, and roofs he has replaced in the vicinity of the properties due to storm damage that




9
  The Motion does not take issue with the accuracy of the Leak Reports or the weather data harvested from reliable
sources—indeed, Defendant’s retained engineer used and referenced UPC’s Leak Reports when conducting his
investigation.

                                                       11
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 12 of 26




were bought by other insurers. (Dkt. 64-7 at 89:23-91:9, 94:23-95:25, 104:17-105:17). Brabo will

not call Neri as an expert on whether wind or hail from the Storm damaged Brabo’s roofs.

         -   Doug Stolk, David Stolk, Stolk Labs 10

         Again, with no citation to any authority, UF first seeks to exclude these non-retained expert

witnesses and to prohibit any expert from relying on their reports claiming Plaintiff’s disclosures

are inadequate and, strangely, that “the scope of the Stolk reports exceeds that of an unretained

expert in that the reports opine on causation and whether or not the roofs will fail to perform their

intended function to keep out elements over an extended period of time.” (Dkt. 64 ¶¶ 38, 44-46).

Defendant does not challenge David Stolk’s qualifications, credentials, or expertise to interpret the

metallurgical data from the panels he received 11—unsurprising, given Dr. Cox (UF’s retained

metallurgist on this claim as well as numerous others in the Laredo area) previously retained Stolk

Labs (“Stolk”) to assist on hail indent investigations. (Dkt. 64-12 at 181:16-182:1).

         UF attempts to justify the death-penalty sanction of excluding the entirety of Stolk’s

conclusions in their two expert reports under the disingenuous claim that Brabo’s disclosures are

inadequate, even though Dr. Cox was expressly retained by Patrick Peden in 2017 to “counter” the

precise opinions Defendant now seeks to exclude. (“Q. And so you knew what [Brabo’s] position

at least was on whether the hail damage on the roofing systems was [functional] or [ ] cosmetic, in

[Stolk Labs’s] view; right? A. Yes.. . . Q. [Y]ou know what Stolk's position [was] on whether or

not the hail damage was functional on the roofs; right? A. I did see Stolk's report, yes.”). 12


10
  Plaintiff will likely not subpoena Doug Stolk to appear at trial given his age, desire to retire, and per David Stolk’s
testimony that David had far more involvement in the preparation of the expert reports and the metallurgical analysis.
11
   UF’s only challenge to Doug Stolk is that he allegedly “lacks the qualifications to give opinion testimony concerning
alleged hail damage to Galvalume coated roof panels.” (Dkt. 64 ¶ 40). In keeping with UF’s shotgun approach
throughout the Motion complaining of expert opinions UF disagrees with, UF offers no support or authority for this
bald proposition.
12
   The details of the egregious claims-handling in this case, including David Andis’ involvement in the adjustment of
this claim since November 2017, are more fully set forth in Brabo’s response to UF’s summary judgment as
incorporated herein. As relevant to the Motion, for example, even if the Court was to find Brabo’s disclosures
                                                           12
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 13 of 26




         Defendant’s argument that Brabo’s disclosure of these non-retained experts are so

woefully inadequate as to prohibit both Doug Stolk and David Stolk (whose deposition was taken)

from testifying at trial rings particularly hollow, given UF’s disclosures of its own retained experts.

Significantly, UF’s Expert Disclosures provide absolutely no opinions at all for either Defendant’s

retained engineer or metallurgist—they simply refer Brabo to each expert report:

         Mr. Spiekerman’s opinions and the basis for his opinions are set forth in his
         BSC Forensics reports of February 22, 2019 previously produced as UFCC
         557 – UFCC 751 (and variously included in the claim file documents previously
         produced). Mr. Spiekerman’s summary report is attached hereto as Exhibit
         “3” which includes attachments containing his References, CV, and rate sheet.

                                                                ***

         Dr. Cox analyzed and examined representative metal panels removed from the
         roofs of the properties at issue. Dr. Cox’s opinions and the basis for his
         opinions are set forth in his report of November 30, 2018 previously produced
         as UFCC 707 – UFCC 751 (and variously contained in the produced claim file
         of United Fire), as well as his deposition testimony, if any related to his work
         in this matter. Dr. Cox may supplement his opinions/reports based on
         additional metallurgical analysis, fact witness discovery, expert witness
         discovery, and documents produced in this matter. 13

What’s good for the goose is good for the gander. Should the Court determine Brabo’s Rule 26

amended disclosures of Stolk are inadequate (that referenced Stolk’s two expert reports, which

contained photographs of all their samples and underlying data), the Court should necessarily

preclude Spiekerman and Dr. Cox from testifying at trial under the same rationale.




themselves are somehow insufficient as to Stolk, any suggestion of “prejudice and surprise” is belied by Patrick
Peden’s own efforts over approx. 16-18 months before litigation was filed to obtain reports from Dr. Cox that
disagreed with the Stolk reports.
13
   (Dkt. 21 at pp. 6-7) (emphasis in original). The distinction between Brabo’s disclosures of its non-retained experts
and UF’s retained experts is significant for two other reasons. First, it cannot be disputed that Brabo disclosed at least
some substantive opinions that Plaintiff expected its non-retained experts to provide and followed up with more details
as discovery progressed. (Dkt. 19; Dkt. 64-13). UF disclosed no substance or opinions of any kind for either Dr. Cox
or Spiekerman in its actual Expert Disclosures. Second, UF cannot plead ignorance as to opinions that would be
offered by its retained experts. On the other hand, given Brabo’s non-retained experts were not specifically retained
by counsel and “may not be as responsive to counsel” necessarily affords a party more leniency under Rule 26.

                                                           13
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 14 of 26




         Incredibly, UF then uses its own refusal to compensate both Doug Stolk (to appear for a

day-long deposition) and David Stolk (to spend additional 4-8 hours of time to prepare Stolk’s

samples and data for production to UF following his deposition) as an excuse to now preclude (i)

both from testifying and, more pointedly, (ii) any use of their expert reports by Brabo’s retained

experts. (Dkt. 64 ¶¶ 40-48). David Stolk appeared for his deposition with a good faith expectation

that UF would eventually compensate him for his time. Following the deposition, when it became

clear that Defendant would not pay him anything for his time (preferring to only pay its own legal

fees and retained experts), David Stolk understandably rejected Defendant’s request to spend

another 6-8 hours of uncompensated time to prepare and voluntarily produce Stolk’s raw data and

samples. (Dkt. 64-12 at 166:11-167:1) (“If they can get agreement to release that information, I

can take six to eight hours of my time to create and produce that file for you.”). 14 As such, UF’s

hypocritical effort to now bar both David Stolk and his work product from trial on this ground is

especially galling. (Dkt. 64 ¶ 48). Enough is enough—the Court should not condone UF’s

gamesmanship and punish Brabo for a situation which is entirely a result of Defendant’s own

misdeeds.

         Citing no authority (par for the course), UF makes the bold claim that the Rules “do not

require tender of expert fees to a non-retained expert.” (Dkt. 64 ¶ 41). First, this claim is belied by

both the Committee Notes of Rule 26 and the typical course and conduct among legal

practitioners. 15 Second, Rule 45 specifically prohibits a party from attempting to extract expert


14
  UF’s refusal to compensate David Stolk following his deposition led to Doug Stolk’s failure to appear at his
deposition a few weeks later.
15
   The ADVISORY COMMITTEE NOTES to Rule 26 provide: “Subdivision (b)(4)(A) provides for discovery of an
expert who is to testify at the trial. A party can require one who intends to use the expert to state the substance of the
testimony that the expert is expected to give. The court may order further discovery, and it has ample power to regulate
its timing and scope and to prevent abuse. Ordinarily, the order for further discovery shall compensate the expert
for his time. . .” The undersigned counsel has been involved in two separate MDLs where Judge Joseph Goodwin
ordered that the party that actually subpoenaed the non-retained fact witness for deposition—in those cases, implant
and explant surgeons—would pay their reasonable hourly rates for their time.

                                                           14
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 15 of 26




testimony via subpoena from a non-party witness who has not been retained by a party in the

litigation. FED. R. CIV. P. 45(d)(3)(B)(ii)). Otherwise, a party could seek to force an expert to

provide testimony without compensating the expert for his opinion—precisely what Defendant has

done. 16 “If a litigant seeks to obtain facts or opinions acquired by the expert in furtherance of his

or her expertise, as distinct from knowledge possessed by that person as an ordinary actor in or

viewer of events pertinent to the case, then the litigant must pay the expert a reasonable expert's

fee.” In re Agent Orange Prods. Liability Litigation, D.C.N.Y.1985, 105 F.R.D. 577, 582.

         This is particularly so since Defendant demanded Stolk spend 6-8 hours (after the

deposition UF refused to compensate him for) and produce their proprietary EDX analyses and all

the raw data. To be clear, the Motion seeks to bar any use of Stolk’s expert reports based on a

limited amount of raw data which Stolk did not produce photographs of within the two expert

reports. However, the Motion conveniently fails to disclose that both UF and Cox have had access

to the vast majority of Stolk’s underlying data tree (reflecting his SEM and EDS analysis) since

late 2017. (Dkt. 64-12 at 28:23-29:10). UF provides absolutely no rationale as to why the vast

majority of information Dr. Cox already received, including the dozens of photographs and data

contained in the reports which he was cross-examined on throughout his deposition, is somehow

insufficient for UF to attempt to counter Stolk’s conclusions at trial. 17

         Cox’s biggest criticism of the reports seems to be David Stolk’s use of a high magnification

during examination, which he believes (without citation to any authority) “were much beyond


16
  See 1991 Advisory Committee Note to former FRCP 45(c)(3)(B)(ii)); see also, e.g., Chavez ex rel. Chavez v. Board
of Educ. of Tularosa Municipal School, D.C.N.M. 2007, 2007 WL 1306734 (noting Rule 45(c)(3)(B)(ii) designed to
protect experts from being required to provide expert advice or assistance without proper compensation); Cook v. CTC
Communications Corp., D.C. N.H.2007, 2007 WL 1362379 (setting compensation at expert's regular hourly billing
rate for location, collation, and review of documents).
17
   Unsurprisingly, Cox never provided any of his samples to Plaintiff—the entirety of their data was photographically
produced in his expert report, in the exact same manner as in Stolk’s reports. (Dkt. 65-8 at pp. 163-196). And just last
week, Defendant produced billing records from Cox for the first time, despite claiming to have produced his “complete
file” months ago. UF is simply in no position to cry foul.

                                                          15
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 16 of 26




commercial visual inspection criteria.” (Dkt. 65-8 at p. 157). Stated differently, Cox believes the

magnification (reflected in Stolk’s various photographs of the cross sections) shows too many

surface anomalies. 18 Stolk obviously disagrees, but this Court need not decide who is correct—

this is the very point of cross-examination at trial. It bears repeating that there were dozens of

photos and data that Stolk was cross-examined on throughout his deposition regarding the

magnification levels he used. Beyond that, Stolk also made clear that Cox could have made use of

his data and photos reflected in his reports without needing the actual raw samples. (Dkt. 64-12 at

154:19-158:16) (“…you can take a look at those micrographs and take a digital caliper and

measure it physically on the image and get a millimeter measurement, and then you can measure

the thickness where you see losses occurring, you know, corrosion attack, get that measurement in

millimeters, measure the micron marker on one of those micrographs that you just measure and

just do a cross-multiplication and you would get that percentage…You have a copy of [the raw

data] here imbedded in the report…”).

         While the Motion next takes issue with David for not personally removing these samples

from the properties or knowing when they occurred (Dkt. 64 ¶48), it is entirely unclear how these

somehow make his opinions on the samples wholly unreliable. 19 The Motion certainly does not

cite any authority where an expert in his field (or any expert for that matter) has been struck or

limited on this basis. To the contrary, as part of his standard methodology, Stolk routinely relies

on professional roofers to remove hail-damaged panels with a work order. (Dkt. 64-12 at 11:15-

12:4, 182:24-183:25, 184:8-17). The same is true with his reliance on clients who retain him to

supply him with all the applicable hail storm data and storm dates for his consideration, which


18
   Interestingly, Spiekerman elected to select panels having hail indents with depths of less than .021 inch. (Dkt. 65-8
at p. 158).
19
  UF’s argument highlights yet another double standard within the Motion, as its retained metallurgist (Dr. Cox) was
never onsite and relied on a local roofing company to extract the panels for him.

                                                          16
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 17 of 26




includes insurance adjusters. Id. at 179:2-180:25. David Stolk identified a multitude of reasons

why the hail indentations reflected in the reports would have been more likely from the May 21,

2017 hail storm compared to an earlier storm. Id. at 188:23-189:17, 190:16-191:10. Finally, he

clearly explained why the indentations he analyzed were consistent with hail versus other causes,

consistent with the information conveyed to him by Marcos Neri. Id. at 15:13-16:25.

         Rather than refuse to answer questions on loss of useful life (Dkt. 64 ¶49), David Stolk

initially deferred to the ASM Handbooks so he could consider the corrosion rate, but ultimately

opined based on references to published scientific literature that the panels he analyzed sustained

about a 50% loss in useful life due to the hail strikes. (Dkt. 64-12 at 195:14-197:9). And UF’s bald,

unsupported criticisms of Stolk on both when red rust and hail penetrations would typically occur

stemming from these types of hail indentations (Dkt. 64 ¶50) are classic examples of cross-

examination fodder. Id. at 40:25-42:2, 44:9-25, 198:7-199:18, 200:21-201:10, 201:20-202:13

(providing references to corrosion rates and agreeing with the definition of “corrosion,” also found

in the MCA Manual definition referenced within the expert reports of Irmiter/Johnson). 20

Regardless of whether his conclusion is correct or not, Stolk sufficiently articulated a basis for his

opinions. UF’s argument goes to the credibility of Stolk’s testimony not to the reliability of his

methodology. See J.P. Columbus Warehousing v. United Fire & Cas. Co, Civ. No. 5:18-cv-00100,

Dkt. 68, p. 10 (S.D. Tex. Nov. 5, 2020).

         Even though his qualifications and experience were unchallenged in the Motion, in an

effort to leave no doubt for the Court that David Stolk’s opinions far exceed the minimum

requirements of an expert in this field (as set forth by courts in this Circuit), Plaintiff would offer

that (i) Stolk’s microscopic examination and laboratory testing of the panels was consistent with


20
  Stolk’s endorsement of the definition of corrosion used by Irmiter/Johnson in the joint reports is only relevant to
rebut Defendant’s erroneous claim that FBS relied exclusively on Stolk to define corrosion. (Dkt. 64 ¶ 56)

                                                         17
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 18 of 26




industry methodology and published standards in the field, (ii) Stolk’s methodology of testing and

gathering data has been generally accepted by others in the field, and (iii) Stolk’s opinions were

based on both published studies in this unique field and his extensive experience having performed

60 to 70 of these same analyses specific to metal roofs for over 20 years. 21 (Dkt. 64-12 at 12:15-

24, 186:8-187:5, 187:9-188:17, 192:1-193:14). He has also received formal training on the use of

scanning electron microscopes. Id. at 13:3-7.

         But perhaps the most fundamental opinion he will offer the jury at trial, which was

unchallenged in the Motion—that the hail dents he microscopically analyzed will result in the

failure of those particular roof panels to perform their intended function to keep rain out over an

extended period of time. (Dkt. 64-12 at 193:15-195:13). An opinion which none of Brabo’s other

experts can offer at trial. 22 And while Brabo is mindful of the Court’s decision in Tri Investments

limiting Irmiter on an analogous issue (that the indentations will cause corrosion at some point in

time), 23 it is noteworthy that Patrick Peden refused to define what “an extended period of time”




21
  As the Court will see from his transcript, the methodology of his testing was unquestionably sound and his scientific
opinions were based on peer-reviewed studies, where available. That said, when an expert’s opinions are based in
large part on their experience in the field, the Daubert factors “are not pertinent” to determining reliability; rather, a
court may find that the expert’s experience and education form a reliable basis for their opinions. Salinas v. State
Farm Fire & Cas. Co., No. B-10-194, 2012 U.S. Dist. Lexis 153962, at *9 (S.D. Tex. Feb. 23, 2012).
22
  Because Brabo is confident the Court will reject UF’s argument that Stolk’s Rule 26 disclosures (which referenced
the experts reports Defendant had pre-litigation) fail to provide adequate notice for a Rule 26(a)(2)(C) witness, it is
unclear whether Rule 37 even applies. FED. R. CIV. P. 37 (noting experts not properly disclosed may be excluded
“unless the failure was substantially justified or is harmless”). That said, Brabo would emphasize the importance of
the evidence to be offered by David Stolk in pursuing Brabo’s various claims at trial and the obvious prejudice to
Brabo, should the Court determine Stolk should have spent 4-8 of unreimbursed time preparing his samples and
voluntarily turning over work product UF did not pay for—an issue completely outside Brabo’s control. Because his
exclusion under Rule 37 is neither mandatory or automatic, this Court should exercise the great discretion afforded it
under the Rule and decline to strike Stolk on those types of complaints. Carr v. Montgomery Cty., No. H-13-2795,
2015 U.S. Dist. LEXIS 136560, at *9 (S.D. Tex. 2015) (Miller, J.); Primrose Operating Co. v. Nat'l Am. Ins. Co., 382
F.3d 546, 563-64 (5th Cir. 2004).
23
   Tri Investments v. United Fire & Cas. Co., Civ. No. 5:18-cv-00116, Dkt. 82, pp. 11-12 (S.D. Tex. Nov. 15, 2019)
(rejecting most of UF’s Daubert challenges to Irmiter when determining his “opinions and conclusions of this type
contained in the reports are based on sufficient facts and data”).

                                                           18
    Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 19 of 26




meant in his deposition—even though he was the only person who could decide both how and

whether the Cosmetic Damage Exclusion applied.

       The totality of his testimony reflects David Stolk’s ample qualifications to render expert

opinions on all the topics in this field, and as more fully set forth in his reports. They will all

directly relate to rebutting Defendant’s flawed reliance on the Cosmetic Damage Exclusion. And

the Motion’s request for a death-penalty sanction because UF refused to pay David Stolk to prepare

and gather a limited amount of raw data—especially where UF’s own expert could have used the

available data in Stolk’s reports to draw any criticisms regarding their conclusions—is far beyond

any reasonable sanction considering all the circumstances. The Motion should be rejected.

        C. Johnson and Irmiter are qualified retained experts whose opinions are reliable
           and will assist the jury in evaluating causation and damages in this case.

       The record demonstrates that Irmiter and Johnson are duly qualified experts whose opinions

are based on facts fully developed in this case and others before this Court as applied to applicable

industry standards. As an initial matter, the Motion does not take issue with their knowledge,

qualifications, skill, education or experience, nor could it. UF only challenges the reliability of

their methodology.

       1. Irmiter’s and Johnson’s methodologies used in this case to date the hail and
       determine wind speeds were comprehensive, and consistent with industry standards.

       For this case, Plaintiff retained Johnson and Irmiter’s company Forensic Building Science

(“FBS”) to conduct an in-depth and comprehensive inspection at the Plaintiff’s Properties, and to

serve as testifying experts. Irmiter and Johnson are impeccably credentialed experts in their

respective fields with significant expert experience outside of the litigation context. FBS employs

a collaborative process, whereby FBS investigates and pertinent background information regarding

the building performance over time, facts of the loss, and post-loss condition, and whereby Johnson

provides analysis based on applicable engineering standards and methodologies. (See Ex. 3,

                                                 19
    Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 20 of 26




Declaration of Tom Irmiter (“Irmiter Decl.”) ¶ 12) (attachments omitted).

       Consistent with industry methodology, FBS and Johnson conducted a three-part inspection.

(See Ex. 4, Declaration of Brian Johnson (“Johnson Decl.”) ¶¶5-7 (attachments omitted); Irmiter

Decl. ¶¶ 8-10). The first part is a visual inspection at the site, observing the conditions on the site

at the time primarily focused on the facades that includes the four sides of the buildings. Id. The

goal of the visual inspection is to look for anything indicative of the buildings changing from their

original construction. Id. The second part of the inspection is the document review which includes

analyzing the maintenance and service history when available, various damage patterns indicative

of pre- or post-storm events and building blueprints when available, and to interview tenants,

property managers, and others who may have been there before and after the event occurred in an

attempt to notate pre-storm conditions. Id. The third phase is a more detailed inspection which

includes quantification of damages (e.g., number of hail hits within a quantifiable area of a roof

assembly) and separating out pre-storm damage and other types of damage including defects in

design, improper installation, or lack of maintenance. This condition assessment is essential in

developing their damage causation theory and scope of repairs. In some instances, invasive

inspections are performed. Ensuing damage to the interior elements is also documented. This

damage is also segregated between damage that existed before the storm and new damage that has

occurred as a result of the storm. Id.

       After conducting this three-step process in this case, FBS and Johnson summarized their

findings and completed Storm Damage Reports for both Properties. (Ex. 64-14 and 64-15; Irmiter

Decl. ¶¶ 12-13; Johnson Decl. ¶ 8).

       2. Irmiter’s and Johnson’s methodologies support the bases for their opinions.

       From the Motion, it is clear Defendant either did not read the entire Storm Damage Reports

or their deposition transcripts, or chose to selectively disregard important information in them. For

                                                  20
    Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 21 of 26




example, UF opens by making the bizarre and plainly inaccurate statement, citing outright

misleading testimony from Irmiter when claiming that “Irmiter . . . testified that he has no

independent opinions concerning alleged hail damage outside of what is contained in the

Stolk Labs reports and that they are relying on Stolk regarding hail.” (Dkt. 64 ¶54) (emphasis

added). The actual testimony was as follows:

          Q. Okay. Are you going to be offering any opinions in this case with respect to the
          metallurgy or the analysis conducted by the metallurgist?
          A. No. In this case I relied on the metallurgist. We were not asked to do a
          metallurgy analysis. If you take a look on my screen behind me on the left, you'll
          see a piece of equipment. We actually do analyze metal. I look in this microscope
          a lot at metal fatigue issues. But no, on this case, I will not be offering that opinion.
          I'll be using the opinion that's been put forth by Stolk Labs.

So Irmiter/Johnson will exclusively rely on Stolk—for any metallurgical opinions about how the

hail caused microscopic functional damage to the metal roofs. Irmiter’s Reports and testimony

are replete with his independent opinions on the hail damage, too numerous to cite within the

record.

          While the Motion again incorrectly claims FBS did not date the hail, Irmiter and Johnson’s

opinions as to the date and cause of loss, including their testimony, provide significant detail

surrounding the wealth of publicly available information that showed the significant hail and wind

storm that hit Laredo on May 21, 2017. (See Ex. 64-14 and 64-15 §§ 1.1-1.6.) Far from

“conclusory,” this is significantly supported information that led to their conclusion that the May

21, 2017 storm caused the damage to the Properties. (Irmiter Decl. ¶¶13-16; Johnson Decl. ¶¶ 8-

11.) Clearly this Court agrees. See Tri Investments v. United Fire & Cas. Co., Civ. No. 5:18-cv-

00116, Dkt. 82, pp. 11-12 (S.D. Tex. Nov. 15, 2019) (determining Irmiter’s “opinions and

conclusions of this type contained in the reports are based on sufficient facts and data”).

          As briefed in Plaintiff’s summary judgment response, Judge Saldana and Magistrate Kazen

have both previously ruled that neither Plaintiff nor its experts are required to rule out every single

                                                     21
       Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 22 of 26




storm that happened near the Properties since they were constructed in 2001/2002. And yet, the

Motion chastises them for failing to rule out any hail history before 2007 (Dkt. 64 ¶ 57), even

though Irmiter provided a sound rationale for doing so that was consistent with Stolk’s opinion

discussed supra—namely, that rust should appear in a hail dent within 8-10 years of the

occurrence. 24 Regardless, Irmiter’s and Hinojosa’s opinions on the date of loss are based on a solid,

data-driven foundation. This testimony will clearly help the jury both to demonstrate the extent of

damages and – if United Fire meets its burden to show “some evidence” of the cosmetic hail

damage exclusion – to rebut the exclusion. See Standard Waste Sys. v. Mid-Continent Cas. Co.,

612 F.3d 394, 398 (5th Cir. 2010); TEX. INS. CODE § 554.002.

          Further, disregarding UF’s impermissible reconfiguration of the applicable burdens of

proof, Irmiter’s and Johnson’s opinions as to the roof damage are supported by the evidence and

will assist the jury. Lest the Court is unclear as to the foundation for these opinions, these experts

relied on a wide-ranging, comprehensive collection of industry texts, articles, and standards, in

addition to reports and information provided by other experts, in arriving at their opinions. (See

Ex. 64-14 and 64-15 §§ 1.8-1.9).

          Defendant next complains that because they did not know the exact wind speed at the

Properties during the Storm, they cannot opine that wind caused some of the damage to the roofs.

(Dkt. 64 ¶ 60.) Neither Irmiter nor Johnson need to possess the expertise to testify on the exact

wind speed that caused damage to the Properties (to the extent that was even possible to determine)

on May 21, 2017. Based on their education, training, and experience, in addition to their onsite

interviews conducted and other information and data they reviewed in formulating their opinions

regarding the damage to the Properties, they are unquestionably qualified to testify in the field of



24
     (Dkt. 64-12 at 40:25-42:2, 44:9-25, 198:7-199:18, 200:21-201:10, 201:20-202:13).
                                                 22
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 23 of 26




meteorology on the issue of causation to the extent that their testimony focuses on identifying the

May 21, 2017 storm as the event that more likely than not caused the type of wind damage they

observed and identified on each roof in their reports. (Irmiter Decl. ¶13; Johnson Decl. ¶ 8.) 25 UF’s

generic reference to one piece of weather data showing wind speeds at the airport (Dkt. 64 ¶ 61)

overlooks Irmiter’s testimony and other weather data showing wind speeds that were at least

80mph half a mile from the properties, along with the other roof damage in the area and the

objective onsite evidence on the roofs that demonstrated that the winds from the Storm exceeded

the minimum design loads. (Dkt. 64-6 at 55:19-57:18, 70:12-71:9, 89:20-90:21, 222:11-223:16).

But any debate over UF’s interpretation of the wind speed data and Defendant’s proffered theory

on use of the Enhanced Fujita scale 26 is clearly not one resolved at the Daubert phase. Courts have

recently rejected similar challenges to the reliability of other similar experts in property damage

disputes, where the expert relied on his study of wind data. See J.P. Columbus Warehousing v.

United Fire & Cas. Co., Civ. No. 5:18-cv-00100, Dkt. 68, pp. 7-10 (S.D. Tex. Nov. 5, 2020)

(finding expert provided a minimum basis for the reliability of his opinion that wind speeds of

95mph caused damage to metal roof panels during the May 2017 storm); see also Caramba v.

Nationwide Mut. Fire Ins, 2020 WL 7684136, *3-4 (S.D. Tex. Dec. 24, 2020).

         Use of meteorological reports and NOAA data (some of which was produced by UPC, as




25
   “While no one knows the exact wind-speed experienced by each property during the Storm, winds were reported
by numerous sources as high as 90 miles per hour in the area and there was also objective onsite evidence of wind-
caused noticeable roof panel uplift, panel separation, permanent panel distortion, compression and bending of
fasteners, and storm created openings at seams, consistent with 80+ mph winds. The objective onsite evidence also
demonstrated that the winds from the Storm exceeded the minimum design loads, considering the type and age of both
roofing systems. Moreover, we considered the Storm’s effect on the individual components of the roofing systems
and its effect on the overall structural systems. Because reliable independent weather data reflected high wind speeds
and hail in the vicinity of the Properties, Johnson considered and evaluated other possible failure mechanisms to the
structural components of the Properties other than the Storm. Damage from wind requires full replacement of the
roofs’ panels.”
26
  https://www.weather.gov/oun/efscale (“The Enhanced Fujita Scale or EF Scale . . . is used to assign a tornado a
'rating' based on estimated wind speeds and related damage.”) ((last visited on Feb. 15, 2021).

                                                         23
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 24 of 26




discussed earlier) that were relied upon by Irmiter/Johnson is common practice, and UF does not

suggest either of these experts are unqualified to render conclusions based on their interpretation

of such data. See, e.g., Certain Underwriters at Lloyd’s of London v. Lowen Valley View, L.L.C.,

Civ. Action No. 3:16-cv-0465-B, 2017 WL 3115142, at *3, *11 (N.D. Tex. July 7, 2017) (Boyle,

J.) aff’d, 892 F.3d 167 (5th Cir. 2018). UF’s various arguments regarding the data or sources of the

data relied on by Irmiter/Johnson and the effect, if any, on their conclusions do not make their

opinions or methodology unreliable. U.S. v. 14.38 Acres of Land, More or Less Situated in Leflore

Cty., Miss., 80 F.3d 1074, 1077 (5th Cir. 1996) (explaining that questions regarding the bases or

sources of an expert opinion generally go toward the weight of the testimony, as opposed to its

admissibility, and are properly left for the jury to consider) (citation omitted).

        When arguing FBS couldn’t determine whether the buildings were leaking (Dkt. 64 ¶65),

Defendant selectively disregards their comprehensive analysis and review whereby both experts

connect the presence of new leaks to both wind and hail storm damage based on the various onsite

interviews, including their review of the depositions, 27 Leak Reports, weather data, and the other

information listed in their reports which they reviewed. (See Ex. 64-14 and 64-15 §§ 1.1-1.5, 1.8,

7.1-7.5). This also disregards the comprehensive review and testing done by the experts at the site.

Id. And UF’s other complaints that FBS did not determine whether the roofs were leaking or the

location of the leaks and solely relied on the Leak Reports they received from UPC to establish the

leak chronology is plainly incorrect. (Dkt. 64-6 at 95:18-96:19, 223:17-24, 270:16-271:13; Irmiter

Decl. ¶¶ 9-10, 13-14). But even if that were true, such reliance would be entirely common and

acceptable for experts to rely on data developed by others if it is a kind ordinarily used by experts


27
  The depositions of Blanca Moore and the tenant representatives were not available at the time of Irmiter’s and
Johnson’s depositions. However, both experts subsequently reviewed the tenant depositions, in addition to Blanca
Moore’s Declaration, which merely reinforced the conclusions they reached during their onsite interviews and based
on the objective evidence of both wind and hail storm damage on the roofs. (Irmiter Decl. ¶ 14; Johnson Decl. ¶ 9.)

                                                        24
     Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 25 of 26




in that field. 28

         In sum, their analyses were not based solely on the Leak Reports or on the reports from

Stolk. Their inspections and findings were comprehensive and specific. Their reports were based

on (a) onsite interviews with tenants; (b) an inspection of each building’s exterior, roof, interior,

and damaged interior spaces; (c) weather reports from the National Oceanic and Atmospheric

Administration and National Weather Service to cross-reference data on the May 21, 2017 hail

storm’s impact to the area; (d) data regarding the history of the properties; (e) a review of the

American Society of Civil Engineers Guideline for Condition Assessment of Building Envelope

and Minimum Design Loads for Buildings and Other Structures; (f) the methodology set forth in

the ASTM Standards (Evaluating Water Leakage of Building Walls); (g) a variety of photographs

taken by tenants and the Public Adjuster while previously onsite, along with those taken by them;

and (h) historical records from Brabo reflecting historical and post-storm repairs and mitigation

efforts in an effort to distinguish storm damage from any potential pre-storm repairs. There is no

basis whatsoever to limit their opinions in this case.

                                     CONCLUSION AND PRAYER

           UF’s claim in the Motion that Brabo failed to provide adequate disclosures claim is clearly

erroneous, and in many instances outright disingenuous. Moreover, disagreement over expert

conclusions is not a proper basis for striking a party’s properly designated and qualified expert. Stolk,

Irmiter, and Johnson are qualified experts who will provide important testimony establishing and



28
   See FED. R. EVID. 703 (“An expert may base an opinion on facts or data in the case that the expert has been made
aware of or personally observed.”); Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592 (1993) (“Unlike an
ordinary witness, . . . an expert is permitted wide latitude to offer opinions, including those that are not based on
firsthand knowledge or observation.”) (citation omitted); Peteet v. Dow Chem. Co., 868 F.2d 1428, 1432 (5th Cir.
1989) (rejecting argument that physician or toxicologist’s opinion lacked an adequate basis for not personally
examining the decedent because “[a] personal examination of the person or object of the expert’s testimony is not
required under Fed. R. Evid. 703”) (citations omitted) and taking judicial notice that “the facts relied on by [the
physician] [were] those usually considered by medical experts”) (citation omitted).

                                                         25
    Case 5:19-cv-00066 Document 68 Filed on 02/15/21 in TXSD Page 26 of 26




quantifying Plaintiff’s damages. There is no doubt that their testimony will assist the factfinder in

understanding the evidence in this case. Furthermore, their testimony is a necessary component in

proving up Plaintiff’s damage and carrying their burden under Texas law. In accordance with

Daubert, United Fire will have full opportunity to present contrary evidence and cross-examine

them at trial. See Daubert, 509 U.S. at 596. The Court should deny United Fire’s motion.



                                                      Respectfully submitted,

                                                      LUNDQUIST LAW FIRM

                                                      /s/ William W. Lundquist
                                                      William W. Lundquist
                                                      So. Dist. Texas No. 38019
                                                      Texas Bar No.: 24041369
                                                      743 W. 18th Street
                                                      Houston, TX 77008
                                                      Will@LundquistLawFirm.com
                                                      Telephone: (713) 425-5312
                                                      Facsimile: (713) 583-5586

                                                      ATTORNEY-IN-CHARGE FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2021, I electronically filed the foregoing document
with the clerk of the court using the CM/ECF system, which will send notifications of such filing
to the following counsel of record:

       David P. Andis
       David.andis@gkbklaw.com
       25700 I-45 North, Ste. 130
       Spring, Texas 77386
       Telephone: (281) 367-6555
       Facsimile: (281) 367-3705
                                                      /s/ William W. Lundquist
                                                      WILLIAM W. LUNDQUIST




                                                 26
